Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 09/06/22 has been entered.
Claims 2-8, 10-18, and 20-21 are pending.
Claims 1, 9, and 19 were previously canceled.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 09/06/22 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6,     7-8, 11,     12-14, 16, and     17-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rakotoharison (US 20180219608 A1) in view of Baghel (US 20150271860 A1).

Regarding claims 2, 12 and 7, 17, Rakotoharison discloses a base station [fig. 2 “eNB”] in a communication system [fig. 2], the base station comprising:
a transceiver [fig. 5 no. 11]; and
a controller [fig. 5 no. 14] coupled with the transceiver and configured to:
receive, from a terminal not currently attached to a network, a request message for attaching to the network (NAS Attach Request (i.e., not currently attached) [fig. 2 no. 1]), the request message including an indicator indicating capability on a relay function to perform communication between another terminal and the network (UE Network Capability: Network-level UE relaying capabilities [fig. 2 no. 1, par. 0040]),
transmit, to a mobility management entity, the attach request message [fig. 2 no. 1], and
receive, from the mobility management entity, a control message [fig. 2 no. 4],
wherein the control message includes information indicating an authorization of the terminal for performing the relay function corresponding to subscription information (NAS Attach Accept (i.e., control msg) [fig. 2 no. 4], where the info was based on Subscription info including Relaying subscription data for the UE (i.e., corresponding to subscription info) [fig. 2 no. 3]).
Although Rakotoharison discloses the control message and relay functionality, as discussed above, Rakotoharison does not explicitly disclose including information indicating whether the terminal is authorized to perform. However, these concepts are well known as disclosed by Baghel.
In the same field of endeavor, Baghel discloses:
including information indicating whether the terminal is authorized to perform [par. 0069, fig. 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rakotoharison with Baghel. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of authorizing the communication session [Baghel par. 0069].
Regarding claim 12, Rakotoharison discloses an apparatus for MME [fig. 2 “MME”], … comprising: a controller [fig. 2 “MME” (inherent)].
Regarding claims 2 and 12, Rakotoharison discloses identifying subscription information of the terminal related to the relay function [fig. 2 no. 2-3].

Regarding claims 3, 13 and 8, 18, Rakotoharison and Baghel disclose everything claimed, as applied above.
Rakotoharison further discloses:
wherein the controller is further configured to store the received information indicating the authorization for performing the relay function in a user equipment (UE) context (The info corresponds to the UE context [fig. 2 no. 2] and since it receives it, it must store it [fig. 2 no. 4]).

Regarding claims 4 and 14, Rakotoharison and Baghel disclose everything claimed, as applied above.
Rakotoharison further discloses:
wherein the controller is further configured to receive, from a server having the subscription information of the terminal, the subscription information of the terminal being related to the relay function (HSS (i.e., server) [fig. 2 no. 2-3]).

Regarding claims 6, 16 and 11, 21, Rakotoharison and Baghel disclose everything claimed, as applied above.
Rakotoharison further discloses:
wherein the indicator indicating the capability on the relay function is included in the user equipment (UE) network capability information in the attach request message [fig. 2 no. 1, par. 0040].

Claims 5,     10,    15, and     20  are rejected under 35 U.S.C. 103 as being unpatentable over Rakotoharison and Baghel as applied to claims 2, 7, 12, and 17 respectively, and further in view of Enomoto (US 20160286459 A1, cited by applicant of record).

Regarding claims 5, 15 and 10, 20, Rakotoharison and Baghel disclose everything claimed, as applied above.
Although Rakotoharison discloses the request message … for a connection associated with the relay function, as discussed above, Rakotoharison and Baghel do not explicitly disclose further indicates an APN. However, these concepts are well known as disclosed by Enomoto.
In the same field of endeavor, Enomoto discloses:
further indicates an access point name (APN) [par. 0200].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rakotoharison and Baghel with Enomoto. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of providing a mobile communication system that efficiently establishes a communication path in order for a terminal to be connected to a network via a relay terminal [Enomoto Abstract].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ericsson S2-144073 (cited by applicant of record) discloses similar ProSe communication between the UE and the network, including the HSS, as the claims (e.g., dependent claim 19). Kim (US 20180132059 A1) discloses limitations similar to the instant application’s independent claims [fig. 3, par. 0176-97]. Yasukawa (US 20180115362 A1 and US 20180084480 A1) disclose limitations similar to the instant application’s independent claims [‘362 par. 0170, fig. 11, 15], however, most of the disclosure focuses on communication between the UEs rather than communication between a UE-R and the network. Li (US 20170347302 A1) discloses limitations similar to the instant application’s independent claims [fig. 9C, 10A]. Takahashi (US 20130195015 A1) discloses communication between the RN, eNB, and MME, including UE-R capability info [fig. 1, 3].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419